DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 4/21/2021.  

Response to Arguments

Applicant's arguments/remarks filed on 4/21/2021 with respect to claim(s) 1 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

Claim(s) 1, 7-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (WIPO. Pub. 2008086419) in view of Kim (U.S. Pub. 20120115431). 

Regarding claim 1 Tang disclose an air traffic control, ATC system, the communication system comprising: 
at least one radio station which includes a main radio unit and at least one associated standby radio unit (para. 5, a system includes a first baseband processing unit coupled to at least a first radio unit, and a second baseband processing unit coupled to at least a second radio), and 
a user console connected via a communication network to the main radio unit of the radio station addressed by a network address of the communication network (para. 5, A link couples the first baseband processing unit and the second baseband processing unit, in which the link allows at least one of the first baseband processing unit and the second baseband processing unit to one or more of transmit and receive via the first radio unit and the second radio unit), 
wherein the main radio unit and its associated standby radio units are configured to be operated in parallel and to exchange operational parameters during operation of said communication system (para. 6-7, The link may enable sending and receiving RF radio data to and from one or more of the first and the second radio. The first baseband processing unit may be an active baseband processing unit and the second baseband processing unit may be a standby baseband processing unit of a redundant base station system), 
wherein the main radio unit of the at least one radio station is adapted to send regular keep-alive messages at a regular time interval to the associated standby radio units of said radio station (para. 24, Fig. 2, As shown, operational (out) 104 of baseband processing unit 20 may be coupled to operational (in) 102 of baseband processing unit 24 for communicating operational status information about baseband processing unit 20 to baseband processing unit 24),  
wherein the of the at least one standby radio units of the radio station is adapted to monitor reception of keep-alive messages from the associated main radio unit of said radio station (para. 24, Fig. 2, The operational status information allow a standby baseband processing unit (e.g., baseband processing unit 24) to take over the active role in the even that the active baseband processing unit (e.g., baseband processing unit 20) experiences a failure (e.g., as indicated by a change in the state of the operational status information)) and
is adapted to responsively trigger an automatic handover of the used network address from the main radio unit of the radio station to an associated standby radio unit of said radio station to maintain an uninterrupted communication between the user console and the respective radio station of said ATC system (para. 18, Fig. 1, In the event of a failure of active baseband processing unit 20, standby baseband processing unit 24 may assume the role of the active baseband processing unit to continue communications with subscriber stations 12, 14, 16).  
Tang does not specifically disclose an air traffic control, (ATC) system. However there is no details or specific functions and language on the claim limitation that could make a significant difference to overcome the communication system of Tang where the base station controls a plurality of mobile wireless subscriber stations. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the Tang system to control air traffic stations. The motivation would have been to have system redundancy during air communications.
Tang further does not specifically disclose to detect an operation failure of the main radio unit in case of absence of keep-alive messages received at a regular time interval. However Kim teach (para. 94, Table 1, Fig. 6, When the transmission and reception of the keep-alive message continuously fails over the preset number of times or the emergency call signal is received over the threshold number of times, the emergency controller 702 detects the emergency in the BS and controls and processes to report the emergency to the core network through the handover of the MS in the BS. More specifically, upon detecting the emergency, the emergency controller 702 controls 
Tang and Kim are analogous because they pertain to the field of wireless communication and, more specifically, to managing communication systems.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in the system of Tang to be able to have a fail save to the communication with the main base station and when it gets interrupted maintain communication with the network through another station of the network . The motivation for doing so would have been to have system redundancy in case of failure of the main connection with the network.
Regarding claim 7 Tang disclose wherein after handover of the network address from the failed main radio unit to the preconfigured or selected standby radio unit, the standby radio unit having received the handed over network address becomes automatically the new main radio unit of said radio station and informs the remaining standby radio units of said radio station about its status as the new main radio unit of said radio station (para. 34, Fig. 1, Based upon the failure of baseband processing unit 20, baseband processing unit 24, which had been defined 152 as being the standby baseband processing unit, may become the active baseband processing unit. As such, system management process 52 and/or one or more of baseband processing units 20, 24 may determine 160 that baseband processing unit 24 is now an active baseband processing unit).  
 claim 8 Tang disclose wherein the main radio unit and stand by radio units of the radio station are adapted to communicate via the communication network with the user console in a communication session using an IP protocol, a Voice over IP protocol or another packet-oriented protocol (para. 39-40, Fig. 1, Multicasting the redundancy parameter solicitation and the redundancy parameter advertisement may use user datagram protocol (UDP) over IP.  
Regarding claim 9 Tang disclose wherein the radio station comprises a ground radio station having a main radio unit and at least one associated standby radio unit operating in parallel to establish parallel radio links (RL) with a mobile radio unit (para. 18, Fig. 1, redundant base station 10 may provide redundancy by defining one baseband processing unit (e.g., baseband processing unit 20) as an active baseband processing unit and the other baseband processing unit (e.g., baseband processing unit 24) as a standby baseband processing unit. Active baseband processing unit 20 may communicate with subscriber stations 12, 14, 16 via wireless link 18).  
Regarding claim 10 Tang disclose wherein the radio links (RL) between the main radio unit and stand by radio units of the radio station and the mobile radio unit provide communication by means of amplitude modulated radio signals (para. 3, Fig. 1, the baseband processing unit may receive data from a network and generate an RF signal based upon the data. The generated RF signal may be passed to the outdoor unit, which may include a radio for transmitting the data to the one or more subscriber stations via the wireless link).  
 claim 13 Tang disclose wherein the operation parameters exchanged between the main radio unit of a radio station and its associated standby radio units during operation of said ATC system comprises operation radio parameters of radio links (RL), in particular radio channel parameters, with the user console via the communication network (para. 19, Fig. 1, baseband processing units 20, 24 may be coupled by a link (e.g., link 34) allowing baseband processing unit 20 to transmit and/or receive base band RF signals to/from radio unit 26. Baseband processing unit 24 may include a pass-through 36 coupling links 32, 34).  
Regarding claim 14 Tang disclose wherein the operation parameters exchanged between the main radio unit of a radio station and its associated standby radio units during operation of said ATC system comprise session parameters of the communication session with the user console via the communication network (para. 37, Fig. 1, Referring back to FIG. 1, baseband processing units 20, 24 may each execute a redundancy parameter solicitation process (e.g., solicitation processes 62, 64). Solicitation processes 62, 64 may allow for the automatic acquisition of redundancy parameters by one or more of baseband processing units 20, 24).  
Regarding claim 15 Tang disclose wherein the handover of the network address from the main radio unit of a radio station to a standby radio unit of said radio station is recorded by a local recorder of said radio station (para. 26, The instruction sets and subroutines of monitoring processes 44, 46 may be stored on .  
Regarding claim 16 Tang disclose wherein the handover of the network address from the main radio unit of a radio station to a standby radio unit of said radio station is communicated via the communication network to a remote recorder of said communication system The instruction sets and subroutines of system management process 52 may be stored on storage device 56 and may be executed by one or more processors (not shown) and one or more memory architectures (not shown) incorporated into server computer 54).  
Regarding claim 17 Tang disclose wherein the radio units comprise Voice over IP radio units or analog radio units connected via an associated radio gateway to the communication network of said ATC system (para. 33, subscriber traffic from network 28 may be forwarded to baseband processing unit 20 (e.g., by an edge device such as router 58) via the active address. That is, subscriber traffic from network 28 may be forwarded to the active address, which is associated 154 with baseband processing unit 20.  
Claim 20 recites a method corresponding to the system of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (WIPO. Pub. 2008086419) in view of Kim (U.S. Pub. 20120115431) further in view of Hamm (U.S. Pub. 20060009262). 
Regarding claim 11 Tang and Kim does not specifically disclose wherein the mobile radio unit is integrated in an aircraft providing communication between a pilot of said aircraft via the main radio unit of the radio station and via the communication network with a user console of an air traffic control center. However Hamm teaches, the control segment 107 includes a grid of one or more ground stations 119 spread across the entire system coverage area (similar to terrestrial cellular base stations) and a control center 135. Ground stations 119 communicate directly with commercial aircraft 109, 111 using feeder links 137, 139 to exchange traffic and control information (see para. 58, Fig. 1).  
Tang, Kim and Hamm are analogous because they pertain to the field of wireless communication and, more specifically, to managing communication systems.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamm in the system of Tang and Kim to be able to have backup systems to maintain communications with the multiple aircraft from the ground. The motivation for doing so would have been to have system redundancy in case of failure of the main control center.
claim 12 Tang and Kim does not specifically disclose wherein each radio station belongs to a corresponding air traffic sector monitored by the air traffic control center. However Hamm teaches, ground stations 119 communicate directly with commercial aircraft 109, 111 using feeder links 137, 139 (see para. 58, Fig. 1).  
Tang, Kim and Hamm are analogous because they pertain to the field of wireless communication and, more specifically, to managing communication systems.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hamm in the system of Tang and Kim to be able to have backup systems to maintain communications with the multiple aircraft from the ground in a specific region of coverage. The motivation for doing so would have been to have system redundancy in case of failure of the main control center.

Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (WIPO. Pub. 2008086419) in view of Kim (U.S. Pub. 20120115431) further in view of Goodjohn (U.S. Pub. 20080095085). 
Regarding claim 18 Tang and Kim does not specifically disclose wherein in case that the radio station comprises several associated standby radio units for the main radio unit, an operation failure of the main radio unit triggers an automatic handover of its network address either to a preconfigured standby radio unit or to the standby radio unit selected according to a selection criterion. However Goodjohn teaches, though the features of an embodiment as described above relate to a primary radio site 310 and a single hot standby radio site 350, in a further embodiment, there are multiple hot standby radio sites. For such an embodiment, the multiple hot standby radio sites monitor the primary radio site 310 as well as each other so that in the event of a primary radio site 310 failure, there is an order to which the standby radio sites activate providing multiple layers of redundancy while simultaneously activating only one radio site at a time (see para. 44).   
Tang, Kim and Goodjohn are analogous because they pertain to the field of wireless communication and, more specifically, to managing communication systems.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodjohn in the system of Tang and Kim to have a pre-establish order of succession after failures of each of the standby systems. The motivation for doing so would have been to manage the system utilization in an organized manner.
Regarding claim 19 Tang disclose wherein an operation failure of the main radio unit triggers an automatic handover of its network address either to the standby radio unit providing currently the highest signal quality via its radio link (RL) (para. 25, In the event of a severe failure or change in operational status of the baseband processing unit 20, 24, monitoring process 44, 46 may generate a corresponding operational status information signal (e.g., a change in a binary state)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471